DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: the Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the cited references as potentially teaching all or part of the claimed invention, including the context of the cited passages as taught by the prior art disclosed by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2018066858), for Translation see US PROVISIONAL APPLICATION (62/405,250) in view of Shin et al (20190223197).
Regarding claim 1, Lee discloses, a user equipment supporting Multimedia Broadcast Multicast Service (MBMS) service provided via Single Cell Point-To-Multipoint (SC-PTM), the user equipment (fig. 1-6) comprising: 
a processor (110, fig. 6) and a memory (130, fig. 130) coupled to the processor, wherein the processor is configured to perform a cell reselection operation for selecting a cell different from a current serving cell as a serving cell (eNB, fig. 1, page 10), 
when the user equipment is in an enhanced coverage (UE is interested to receive MBMS, UE in CE, page 10), the processor is configured to perform the cell reselection according to a ranking based on a radio quality (signal strength, page 10) irrespective of frequency priority (page 10), and
 when the user equipment is in the enhanced coverage and the user equipment is receiving or interested in receiving an MBMS service via the SC-PTM, the processor is configured to perform the ranking on cells belonging to a SC-PTM frequency where the MBMS service is provided (page 10).
Lee does not specifically disclose wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell.
In the same field of endeavor, Shin et al discloses, wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell (¶ 0021, 0370, 0433, 0437, receiving system information including configuration information for the number of repetitions of at least one of the second PDCCH or the second PDSCH, wherein the number of repetitions is configured according to the SC-RNTI and the UE may be configured to monitor the CSS region by using an SC-RNTI value or another predefined (or preconfigured) RNTI value. Here, the SC-RNTI value is used for dynamically scheduled SC-PtM control information and is related to the SC-MCCH.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to the NPDSCH is received for scheduling the NPDSCH that delivers the Single Cell-Multicast Traffic Channel, thus enabling efficient scheduling of transmission scheduling information for a particular channel in a data channel region while enabling to perform effective multicast transmission as taught by Shin et al.
	Regarding claim 2, Lee discloses a method used in a user equipment supporting Multimedia Broadcast Multicast Service (MBMS) service provided via Single Cell Point-To-Multipoint (SC-PTM), the method comprising (fig. 1-6, pages 1-10): 
performing a cell reselection operation for selecting a cell different from a current serving cell as a serving cell, the user equipment (page 10), wherein performing the cell reselection operation includes: 
performing a ranking based on a radio quality irrespective of frequency priority, when the user equipment is in an enhanced coverage; and performing the cell reselection according to the ranking (page 10), wherein performing the ranking includes: when the user equipment is in the enhanced coverage and the user equipment is receiving or interested in receiving an MBMS service via the SC-PTM, performing the ranking on cells belonging to a SC-PTM frequency where the MBMS service is provided (page 10).
Lee does not specifically disclose wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell.
In the same field of endeavor, Shin et al discloses, wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell (¶ 0021, 0370, 0433, 0437, receiving system information including configuration information for the number of repetitions of at least one of the second PDCCH or the second PDSCH, wherein the number of repetitions is configured according to the SC-RNTI and the UE may be configured to monitor the CSS region by using an SC-RNTI value or another predefined (or preconfigured) RNTI value. Here, the SC-RNTI value is used for dynamically scheduled SC-PtM control information and is related to the SC-MCCH.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to the NPDSCH is received for scheduling the NPDSCH that delivers the Single Cell-Multicast Traffic Channel, thus enabling efficient scheduling of transmission scheduling information for a particular channel in a data channel region while enabling to perform effective multicast transmission as taught by Shin et al.
Regarding claim 3, Lee discloses an apparatus for controlling a user equipment supporting Multimedia Broadcast Multicast Service (MBMS) service provided via Single Cell Point-To-Multipoint (SC-PTM) (pages 1-10, fig. 1-6), the apparatus comprising: 
a processor and a memory coupled to the processor, wherein the processor is configured to perform a cell reselection operation for selecting a cell different from a current serving cell as a serving cell, when the user equipment is in an enhanced coverage (page 10), the processor is configured to perform the cell reselection according to a ranking based on a radio quality irrespective of frequency priority (page 10), and when the user equipment is in the enhanced coverage and the user equipment is receiving or interested in receiving an MBMS service via the SC-PTM (page 10), the processor is configured to perform the ranking on cells belonging to a SC-PTM frequency where the MBMS service is provided (page 10).
Lee does not specifically disclose wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell.
In the same field of endeavor, Shin et al discloses, wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell (¶ 0021, 0370, 0433, 0437, receiving system information including configuration information for the number of repetitions of at least one of the second PDCCH or the second PDSCH, wherein the number of repetitions is configured according to the SC-RNTI and the UE may be configured to monitor the CSS region by using an SC-RNTI value or another predefined (or preconfigured) RNTI value. Here, the SC-RNTI value is used for dynamically scheduled SC-PtM control information and is related to the SC-MCCH.). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to the NPDSCH is received for scheduling the NPDSCH that delivers the Single Cell-Multicast Traffic Channel, thus enabling efficient scheduling of transmission scheduling information for a particular channel in a data channel region while enabling to perform effective multicast transmission as taught by Shin et al.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2018066858), for Translation see US PROVISIONAL APPLICATION (62/405,250) in view of Hong et al (20180049160).
Regarding claim 1, Lee discloses, a user equipment supporting Multimedia Broadcast Multicast Service (MBMS) service provided via Single Cell Point-To-Multipoint (SC-PTM), the user equipment (fig. 1-6) comprising: 
a processor (110, fig. 6) and a memory (130, fig. 130) coupled to the processor, wherein the processor is configured to perform a cell reselection operation for selecting a cell different from a current serving cell as a serving cell (eNB, fig. 1, page 10), 
when the user equipment is in an enhanced coverage (UE is interested to receive MBMS, UE in CE, page 10), the processor is configured to perform the cell reselection according to a ranking based on a radio quality (signal strength, page 10) irrespective of frequency priority (page 10), and
 when the user equipment is in the enhanced coverage and the user equipment is receiving or interested in receiving an MBMS service via the SC-PTM, the processor is configured to perform the ranking on cells belonging to a SC-PTM frequency where the MBMS service is provided (page 10).
Lee does not specifically disclose wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell.
In the same field of endeavor, Hong et al discloses, wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell (¶ 0055, 0107, 0142, The UE uses the SC-RNTI for the PDCCH associated with a DL-SCH to address the SC-MCCH broadcasted on the DL-SCH. The BS broadcasts information for receiving SC-MCCH information through system information block. System information block type 20 may include information on i) sc-mcch-RepetitionPeriod information that defines an interval between SC-MCCH information transmission, ii) an sc-mcch-Offset indicating a radio frame in which the SC-MCCH is scheduled, iii) sc-mcch-FirstSubframe information indicating a first subframe in which the SC-MCCH is scheduled, and iv) sc-mcch-duration information indicating the duration for which the SC-MCCH can be scheduled, starting from a subframe indicated by sc-mcch-FirstSubframe. Detailed definitions thereof are as shown in [Table 1]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to a terminal that supports coverage enhancement, receiving an SC-MCCH on a physical downlink shared channel based on the SC-MCCH scheduling information, wherein the UE is configured to be allowed to access a network service having a channel bandwidth limited as taught by Hong et al.
	Regarding claim 2, Lee discloses a method used in a user equipment supporting Multimedia Broadcast Multicast Service (MBMS) service provided via Single Cell Point-To-Multipoint (SC-PTM), the method comprising (fig. 1-6, pages 1-10): 
performing a cell reselection operation for selecting a cell different from a current serving cell as a serving cell, the user equipment (page 10), wherein performing the cell reselection operation includes: 
performing a ranking based on a radio quality irrespective of frequency priority, when the user equipment is in an enhanced coverage; and performing the cell reselection according to the ranking (page 10), wherein performing the ranking includes: when the user equipment is in the enhanced coverage and the user equipment is receiving or interested in receiving an MBMS service via the SC-PTM, performing the ranking on cells belonging to a SC-PTM frequency where the MBMS service is provided (page 10).
Lee does not specifically disclose wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell.
In the same field of endeavor, Hong et al discloses, wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell (¶ 0055, 0107, 0142, The UE uses the SC-RNTI for the PDCCH associated with a DL-SCH to address the SC-MCCH broadcasted on the DL-SCH. The BS broadcasts information for receiving SC-MCCH information through system information block. System information block type 20 may include information on i) sc-mcch-RepetitionPeriod information that defines an interval between SC-MCCH information transmission, ii) an sc-mcch-Offset indicating a radio frame in which the SC-MCCH is scheduled, iii) sc-mcch-FirstSubframe information indicating a first subframe in which the SC-MCCH is scheduled, and iv) sc-mcch-duration information indicating the duration for which the SC-MCCH can be scheduled, starting from a subframe indicated by sc-mcch-FirstSubframe. Detailed definitions thereof are as shown in [Table 1]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to a terminal that supports coverage enhancement, receiving an SC-MCCH on a physical downlink shared channel based on the SC-MCCH scheduling information, wherein the UE is configured to be allowed to access a network service having a channel bandwidth limited as taught by Hong et al.
Regarding claim 3, Lee discloses an apparatus for controlling a user equipment supporting Multimedia Broadcast Multicast Service (MBMS) service provided via Single Cell Point-To-Multipoint (SC-PTM) (pages 1-10, fig. 1-6), the apparatus comprising: 
a processor and a memory coupled to the processor, wherein the processor is configured to perform a cell reselection operation for selecting a cell different from a current serving cell as a serving cell, when the user equipment is in an enhanced coverage (page 10), the processor is configured to perform the cell reselection according to a ranking based on a radio quality irrespective of frequency priority (page 10), and when the user equipment is in the enhanced coverage and the user equipment is receiving or interested in receiving an MBMS service via the SC-PTM (page 10), the processor is configured to perform the ranking on cells belonging to a SC-PTM frequency where the MBMS service is provided (page 10).
Lee does not specifically disclose wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell.
In the same field of endeavor, Hong et al discloses, wherein the processor is configured to: receive first coverage enhancement configuration information via system information broadcast from the serving cell, the first coverage enhancement configuration information being information on a number of repetitions of SC-PTM configuration information transmitted in a Single Cell Multicast Control Channel (SC-MCCH) associated to a Single Cell RNTI (SC-RNTI); and receive the SC-PTM configuration information via the SC-MCCH based on the first coverage enhancement configuration information, from the serving cell (¶ 0055, 0107, 0142, The UE uses the SC-RNTI for the PDCCH associated with a DL-SCH to address the SC-MCCH broadcasted on the DL-SCH. The BS broadcasts information for receiving SC-MCCH information through system information block. System information block type 20 may include information on i) sc-mcch-RepetitionPeriod information that defines an interval between SC-MCCH information transmission, ii) an sc-mcch-Offset indicating a radio frame in which the SC-MCCH is scheduled, iii) sc-mcch-FirstSubframe information indicating a first subframe in which the SC-MCCH is scheduled, and iv) sc-mcch-duration information indicating the duration for which the SC-MCCH can be scheduled, starting from a subframe indicated by sc-mcch-FirstSubframe. Detailed definitions thereof are as shown in [Table 1]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to a terminal that supports coverage enhancement, receiving an SC-MCCH on a physical downlink shared channel based on the SC-MCCH scheduling information, wherein the UE is configured to be allowed to access a network service having a channel bandwidth limited as taught by Hong et al.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643